Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on December 14, 2021 has been entered.
RESPONSE TO AMENDMENT 
This Non-Final Office action is responsive to the supplemental amendment filed on December 14, 2021 (hereafter “Response”), which supplements the informal Request for Continued Examination filed on November 28, 2021. The December 14 amendments to the claims have been entered.
Claims 24, 25, 27, 28, 33, 34, 36, 37, and 42 are now amended.
Claims 1–23, 26, 29–32, 35, 38–41, 43, 45, and 47 are now (or remain) canceled.
New claims 48 and 49 are now added.
Claims 24, 25, 27, 28, 33, 34, 36, 37, 42, 44, 46, 48, and 49 are pending in the application. 
RESPONSE TO ARGUMENTS
The previous objections to the claims are hereby withdrawn responsive to the Applicant’s amendments to and cancellation of the claims in the objection, where appropriate.

Claims 24, 25, 27, 28, 33, 34, 36, 37, 42, 44, and 46 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0272480 Al (“Gimarc”). In response, the Applicant narrowed the scope of at least the independent claims to require, among other things, “assigning a single starting instance of time, selected from the plurality of instances of time, said starting instance of time is selected as a starting time point for the playtime of all media files in the playlist.” (Emphasis added). The Examiner at least agrees with the Applicant’s arguments with respect to this limitation, and therefore, the rejection under 35 U.S.C. § 102(a)(1) according to anticipation by Gimarc is withdrawn. A new ground of rejection is presented below, based on the claims now being obvious over Gimarc in view of a newly cited reference that teaches this feature. 
Since this new rejection continues to map the rest of the claim elements to Gimarc’s disclosure, and since the Examiner disagrees with the Applicant’s arguments concerning the rest of the claim elements, each argument will now be addressed.
In response to the Applicant’s argument that “Gimarc does not teach that each media file is provided with metadata representing single points of time in the media file,” (Response 8) the Examiner respectfully submits that none of the claims say anything about “metadata representing single points of time in the media file,” and therefore, Gimarc does not need to teach a non-existent limitation in order to anticipate or obviate the claim.
corresponding to a plurality of instances of time.” Respectfully, the Applicant misapprehends the breadth of the term “corresponding to.” The word “corresponding” does not require the data to describe the instances of time; in fact, it does not limit the contents of the data to anything at all. The phrase “data corresponding to a plurality of instances of time” merely requires that each instance of time corresponds to some a piece of data—whatever that data may be. In other words, for each instance of time, there is corresponding data (and vice versa). Gimarc likewise teaches that for each instance of time in the song, there is literally data—i.e., audio data for the song—that corresponds to that instance. 
The same logic holds for the Applicant’s argument that “Gimarc does not teach that data related to the beginning timepoint of the song, middle timepoint of the song and last timepoint of the song is provided,” because again, there is necessarily audio data that corresponds to each of the beginning, middle, and last timepoints of the song.
The Applicant’s argument that “Gimarc does not teach assigning play time for each of the media files” because Gimarc creates new shortened files (Response 8–9), because the claim does not say anything about where the assigned play time is stored. Assigning a play time “for” each of the media files is quite different from assigning a play time “to” each of the media files. To that end, Gimarc at least “assigns” a play time “for” each media file by deciding a new play time for the media file and assigning it to a modified, time-shortened version of the song.
The remaining arguments (Response 9) pertain to the element that the new reference is now cited as teaching, and therefore, are no longer relevant. 
Accordingly, as all claims stand rejected, the Applicant’s request for an allowance (Response 10–11) is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claims 48 and 49 for having the following informality: in both claims, the grammar of “the plurality of instances of time is selected randomly” 
Appropriate correction is required, by changing “is” to “are.”
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 24, 25, 27, 28, 33, 34, 36, 37, 42, 44, 46, 48, and 49 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 24
Claim 24 contains two limitations that contradict each other, and therefore, render the scope of the claim indefinite:
assigning play time for each of the media files in the playlist, wherein the play time is determined by: a) selecting from a predetermined period of time, and b) an indicia previously assigned to each media file, wherein the play time is a percentage or a multiple proportional to the indicia assigned to each media file.
(Emphasis added).
either “a)” or “b),” it is not possible to assign both a) and b) to the same media file, because a) and b) are necessarily different numbers.
In order to overcome this ground of rejection, the Examiner recommends replacing the “and” between limitations a) and b) with an “or.”
Claim 25
Claim 25 is indefinite for several different reasons:
(1) Claim 25 inherits the indefinite limitation of its parent claim, and is therefore indefinite at least for the reasons given above for claim 24.
(2) Claim 25 is further indefinite because it exacerbates the issue raised above for claim 24 by adding additional contradictory options to the limitations a) and b) that claim 25 incorporates from claim 24 by reference. Specifically, reading claim 25 together with the limitations it imports from claim 24, claim 25 now requires both assigning a play time that is 1 minute, 2 minutes, 3 minutes, or “any” period time yet simultaneously requires to be based on the formula specified in limitation b). 
(3) The order of words in the phrase “selected from the predetermined period of time of a group” is erroneous because it is unclear how one would select from the period of time itself. 
(4) Assuming the Applicant intended to recite a Markush group (which, per issue (3) is unclear), it is also unclear whether such a group includes “any given period of time,” or if instead, the “any given period of time” limitation is meant to be outside of the Markush group.
(5) Both possible answers to issue (4) are themselves indefinite. That is, if “any given period time” is meant to be part of the Markush group, then the limitation is indefinite because “where a claim directed to a device can be read to include the 
On the other hand, if “any given period of time” is not meant to be part of the Markush group, then the phrase is indefinite for the same reason it was indefinite when the Applicant included it in claim 24 prior to this amendment: a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired, see MPEP § 2173.05(c), and here, we would have the narrow range of 1, 2, or 3 minutes falling within the broad range of any given period of time.
In view of the foregoing, the Examiner recommends the following changes to claim 25:
25. The computer implemented method as claimed in claim 24, wherein is selected from the group consisting of 1 minute, 2 minutes, and 3 minutes
Claims 27 and 28 
Claims 27 and 28 inherit the indefinite limitations from their parent claim, and are therefore indefinite at least for the reasons given above for claim 24.
Claim 33
Claim 33 contains two limitations that contradict each other, and therefore, render the scope of the claim indefinite:
assigning play time for each of the media files in the playlist, wherein the play time is determined by: a) selecting from a predetermined period of time, and b) an indicia previously assigned to each media file, wherein the play time is a percentage or a multiple proportional to the indicia assigned to each media file.
(Emphasis added).
either “a)” or “b),” it is not possible to assign both a) and b) to the same media file, because a) and b) are necessarily different numbers.
In order to overcome this ground of rejection, the Examiner recommends replacing the “and” between limitations a) and b) with an “or.”
Claim 34
Claim 34 is indefinite for several different reasons:
(1) Claim 34 inherits the indefinite limitation of its parent claim, and is therefore indefinite at least for the reasons given above for claim 33.
(2) Claim 34 is further indefinite because it exacerbates the issue raised above for claim 24 by adding additional contradictory options to the limitations a) and b) that Claim 34 incorporates from claim 33 by reference. Specifically, reading Claim 34 together with the limitations it imports from claim 33, Claim 34 now requires both assigning a play time that is 1 minute, 2 minutes, 3 minutes, or “any” period time yet simultaneously requires to be based on the formula specified in limitation b). 
(3) The order of words in the phrase “selected from the predetermined period of time of a group” is erroneous because it is unclear how one would select from the period of time itself. 
(4) Assuming the Applicant intended to recite a Markush group (which, per issue (3) is unclear), it is also unclear whether such a group includes “any given period of time,” or if instead, the “any given period of time” limitation is meant to be outside of the Markush group.
(5) Both possible answers to issue (4) are themselves indefinite. That is, if “any given period time” is meant to be part of the Markush group, then the limitation is indefinite because “where a claim directed to a device can be read to include the 
On the other hand, if “any given period of time” is not meant to be part of the Markush group, then the phrase is indefinite for the same reason it was indefinite when the Applicant included it in claim 33 prior to this amendment: a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired, see MPEP § 2173.05(c), and here, we would have the narrow range of 1, 2, or 3 minutes falling within the broad range of any given period of time.
In view of the foregoing, the Examiner recommends the same changes for claim 34 as were recommended above for claim 25.
Claims 34 and 36
Claims 34 and 36 inherit the indefinite limitations from their parent claim, and are therefore indefinite at least for the reasons given above for claim 33.
Claim 42
Claim 42 contains two limitations that contradict each other, and therefore, render the scope of the claim indefinite:
assigning play time for each of the media files in the playlist, wherein the play time is determined by: a) selecting from a predetermined period of time, and b) an indicia previously assigned to each media file, wherein the play time is a percentage or a multiple proportional to the indicia assigned to each media file.
(Emphasis added).
According to the above-quoted portion, claim 42 requires the play time for each media file to be two different things at once. On one hand, the play time is a predetermined period of time,” yet on the other hand, the play time may calculated according to a formula that is proportional to an indicia previously assigned to each media file. While it may be possible to assign each media file a play time of either or “b),” it is not possible to assign both a) and b) to the same media file, because a) and b) are necessarily different numbers.
In order to overcome this ground of rejection, the Examiner recommends replacing the “and” between limitations a) and b) with an “or.”
Claims 44 and 46
Claims 44 and 46 inherit the indefinite limitations from their parent claims, and are therefore indefinite at least for the reasons given above for respective claims 24 and 33.
Claim 48
Claim 48 is indefinite for at least three reasons.
First, Claim 48 inherits the indefinite limitation of its parent claim, and is therefore indefinite at least for the reasons given above for its parent claim.
Second, Claim 48 is further indefinite because it exacerbates the issue raised above for claim 24 by adding additional contradictory options to the limitations a) and b) that claim 48 incorporates from claim 24 by reference. Specifically, reading claim 48 together with the limitations it imports from claim 24, claim 48 now requires both assigning a random period of time period time yet simultaneously requires to be based on the formula specified in limitation b).
Third, it is unclear which “selection” from claim 24 is the one that occurs randomly. Under a first plausible interpretation, the underlying instance of time for the initial, middle, and final instances of time are selected at random for each instance (lines 7–10 of claim 24). Under a second plausible interpretation, “randomly” instead refers to the choice between those three instances of time in order to select the claimed starting instance of time on lines 19–21 of claim 24. 
Claim 49
Claim 49 is indefinite for the same reason as claim 48.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 24, 25, 27, 28, 33, 34, 36, 37, 42, 44, 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0272480 A1 (“Gimarc”) in view of Pocket Casts, Skipping episode intros (as it appeared on November 13, 2016 in the Internet Archive Wayback Machine), available at http://web.archive.org/web/20161113061608/http://support.pocketcasts.com/article/​skipping-episode-intros/ (“Pocket Casts”).
Claim 24
Gimarc teaches:
A computer implemented method for generating a playlist based on customized execution of media files, wherein the playlist includes a plurality of media files, the computer implemented method comprising: 
“Referring to FIG. 10, a method for generating a library of songs having at least one time-shortened song is illustrated according to at least one embodiment of the present invention.” Gimarc ¶ 66.
receiving a media file, 
“Library generation method 1000 initiates with step 1010 wherein one or more unmodified songs 101–103 (FIG. 1) are identified for inclusion in original library 104 (FIG. 1).” Gimarc ¶ 66.
the media file having data corresponding to a plurality of instances of time, 

wherein the plurality of instances of time include: an initial instance of time of the media file, an instance of time at the middle of the media file, and a final instance of time of the media file; 
“For purposes of discussion, assume that song portion 401 includes an intro, song portion 402 includes a first verse, song portion 403 includes a first chorus, song portion 404 includes a second verse, song portion 405 includes a second chorus, and song portion 406 includes an outro.” Gimarc ¶ 45.
assigning play time for each of the media files in the playlist, 
“In at least one embodiment, one or more of the plurality of song portions 401–406 (FIG. 4) identified in step 1020 are removed to generate a modified song (modified songs 111–113, FIG. 1), wherein the modified song is a time-shortened version of the unmodified song analyzed in step 1020.” Gimarc ¶ 69.
wherein the play time is determined by: 
a) selecting from a predetermined period of time, and
“[P]rocedure 220 is utilized to time-shorten the selected song so that the selected song is of a predetermined playback length.” Gimarc ¶ 69.
b) an indicia previously assigned to each media file, 
Additionally, procedure 220 can be implemented “as a conditional statement, i.e. ‘if’ song format 250 of a song=one of song formats 601–660, ‘then’ remove/modify song portions to generate a time-shortened song having a corresponding reduced format of reduced formats 801–846.” Gimarc ¶ 58. 
wherein the play time is a percentage or a multiple proportional to the indicia assigned to each media file; 
a weighting applied to one or more of the plurality of song portions 401–406 of the original length song, and so on.” Gimarc ¶ 58.
assigning a 
“In step 1040, steps 1020 and 1030 are performed another song of the plurality of unmodified songs 101–103, and so on, until all of the songs of the plurality of unmodified songs 101–103 (FIG. 1) that are selected for time-shortening have been time-shortened.” Gimarc ¶ 69.
playing the playlist of media files, wherein each media file in the playlist is played from the starting instance of time, and is played for the play time.
“In step 1040, music provider 230 (FIG. 2), in one embodiment, distributes one or more time-shortened songs (modified songs 111-113, FIG. 1) from modified library 114 (FIG. 1) to one or more listeners 160 (FIG. 1). For example, in embodiments wherein music provider 230 includes radio broadcaster 120 (FIG. 1), distribution of songs from modified library 114 can include a radio broadcast of a sequence of time-shortened songs from modified library 114.” Gimarc ¶ 71.
Gimarc does not appear to explicitly disclose assigning a “single” starting instance of time for all media files in the playlist, because Gimarc selects different starting instances of time for each media file.
Pocket Casts, however, teaches:
assigning a single starting instance of time, selected from the plurality of instances of time, said starting instance of time is selected as a starting time point for the playtime of all media files in the playlist; 
Pocket Casts is a podcast player for Android, i.e., it is software that receives a plurality of episodes (the claimed “media files”) published in a series of episodes of a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Gimarc’s audio editing software by adding the Pocket Casts feature that assigns, for each episode of media content, the same amount of seconds to skip from the beginning of the episode, thereby assigning the same single starting instance of time for all media files in the podcast. One would have been motivated to add this feature to Gimarc’s audio editing software because some media content (e.g. podcasts) “begin each episode with a fixed-length repeating introduction,” Pocket Casts 1, and therefore, since the introduction is the same for every episode, the introduction is a desirable portion of the content to remove for shortening purposes.
Claim 25
Gimarc teaches the computer implemented method as claimed in claim 24, 
wherein the play time is selected from the predetermined period of time of a group consisting of 1 minute, 2 minutes, and 3 minutes, or is predefined as any given period of time. 
“[I]f the modified version (modified songs 111-113) of the same unmodified songs were time-shortened to three minutes each, it would take only nine minutes to play them back to back, leaving time for a fourth three-minute song to be played in the same time as the three three-minute songs (unmodified songs 101-103).” Gimarc ¶ 28.
Claim 27
Gimarc teaches the computer implemented method as claimed in claim 24, 
wherein the play time is further correlated to a plurality of parameters, and, wherein the plurality of parameters 
“Alternately, in another embodiment, listener 160 can include listeners who would normally notice a difference between time-shortened and original-length versions but are not adversely affected by such a modification. For example, listener 160 could include a person listening to the radio while driving during rush hour. Since the listener's attention is divided between driving and listening to the radio, the listener may not notice nor care that the song being played has been time-shortened.” Gimarc ¶ 30.
Claim 28
Gimarc teaches the computer implemented method as claimed in claim 24, further comprising 
setting a particular starting instance of time for a particular media file, in spite of the assigned starting instance of time for the whole playlist.
In some cases, “the intro and/or outro may be the most identifiable part of the song, (i.e. the hook), and may cause listener dissatisfaction if removed or shortened,” Gimarc ¶ 7, and therefore, “procedure 220 can include a procedure to time-shorten analyzed song 204 in a manner that does not gather the attention of a casual listener.” Gimarc ¶ 53.
Claim 44
Gimarc teaches the computer implemented method as claimed in claim 24, 
wherein assigning the play time and assigning the starting instance of time is received from an input device.
“In one embodiment, the process of time-shortening one or more unmodified songs 101-103 is performed manually. For example, an operator of song editing equipment could identify the plurality of song portions of unmodified song 101 by ear, remove the unwanted song portions, and recombine the remaining portions to generate modified song 111.” Gimarc ¶ 25.
Claim 48
Gimarc teaches the computer implemented method as claimed in claim 24,
wherein the plurality of instances of time is selected randomly from the time of the file.
“Note that song format 613 includes two verses (‘V’) while reduced format 806 includes only one verse (V). Accordingly, one of the verses must be selected for removal using a variety of methods. For example, a verse (V) could be chosen at random.” Gimarc ¶ 62.
Claims 33, 34, 36, 37, 42, 46, and 49
Claims 33, 34, 36, 37, 46, and 49 are directed to a generic computer that performs the same computer-implemented method as corresponding claims 24, 25, 27, 28, 44, and 48, and are therefore rejected according to the same findings and rationale as set forth above for their corresponding method claims. Note that Gimarc discloses the claimed processor and memory in paragraph 44.
Claim 42 is directed to a non-transitory computer-readable medium including code for performing the same method as set forth in corresponding claim 24. It is therefore disclosed by the prior art for the same reason that the prior art discloses the instruction-encoded memory in the system of claim 33, above, and rejected for the same reason.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176